Citation Nr: 0823285	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to an effective date earlier than July 23, 
2003 for the grant of a 20 percent evaluation for the 
service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1977 to January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  

The veteran was scheduled for a videoconference hearing at 
the RO in February 2008.  He did not appear for this hearing.  
In a March 2008 statement, the veteran indicated that he had 
made multiple attempts to contact VA to reschedule his 
scheduled hearing due to illness. 

In a July 2008 letter, the undersigned Acting Veterans Law 
Judge granted the veteran's motion to reschedule his 
videoconference hearing for good cause having been shown 
under 38 C.F.R. § 20.704(d).  Consequently, remand is 
required for the RO to reschedule the hearing requested for 
these matters.



Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board videoconference hearing at the 
earliest available opportunity.  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




